Title: To George Washington from William Livingston, 26 February 1780
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Trenton [N.J.] 26 Febry 1780
          
          I was this day honoured with your Excellency’s Letters of the 19th & 20th. I am glad to find by the Return therewith transmitted that the Deficeincy of the Troops raised by this State is not more considerable. I had conjectured that we wanted between 600 & 700. Probably upon a more accurate Inquiry the Deficiency will appear to be still less. I hope New Jersey will exert the most vigorous Efforts to compleat their Compliment by the Term prefixed.
          I have the honour to concur entirely in Sentiment with your Excellency respecting the danger of the civil Authorities giving too much Countenance to the Complaints of the Soldiery on the Subject of their being detained in Service after the Expiration of the Terms of their Inlistment. I have been present when such Complaints appeared upon Inspection of the Instrument of their Inlistment altogether without foundation. There are however probably Instances to the contrary, when some Individuals have been injured in that Respect. But I am persuaded that wherever such Injustice can be made to appear, the Sufferers will find adequate Relief without appealing to the Civil; & that no Soldier, really oppressed, will have reason to complain for want of Redress after your Excellency has been made acquainted with his Case. There are indeed Instances in which such Complaints may so judicially be brought before the Judges that they would be bound, ex officio, to take Cognizance of the Matter, & grant the same relief to a Soldier forcibly kept beyond his Engagement as in the Case of the false Imprisonment of any other Subject; no Soldier losing by his Enlisting in the Service his antecedent Rights as a Citizen, & particularly not that of a juridical Inquiry into the Legality of every restraint on personal Liberty. But every officious & unnecessary Interference ought most cautiously to be avoided; & the same caution will doubtless be used by the Army against administring any Cause for such kind of Complaints both in Justice to the Men, and to prevent the Country from being impressed with the Idea that such Impositions are practiced, which would unquestionably embarrass the future Inlistments. I hope & doubt not the Legislature of

this State will treat the Matter with all the Delicacy it deserves, as the dangerous Consequences which your Excellency apprehends from opening too wide a door to such kind of Complaints must strike every considerate mind.
          By What I can collect from all the foreign Papers I have seen, the affairs of our Enemy in Europe are in a most disasterous Situation, tho’ their deluded Prince greatly comforts himself with his redoubtable Militia. I hope however that none of the States will relax in their Exertions for any such flattering Appearances. Those who are prepared for a Storm are undoubtedly ready for a Calm; but we cannot invert the Proposition; & the superior Terms upon which we may expect to obtain a Peace when properly prepared for War will doubt⟨less⟩ be equal to all the Expence of such preparation. I have the Honour to be with the greatest Esteem Dear Sir your Excellencys most obedient & very humble Servant
          
            Wil: Livingston
          
        